NOTE AND WARRANT EXCHANGE AGREEMENT




This Note and Warrant Exchange Agreement (this “Agreement”) is dated as of
December 29, 2011, by and between VistaGen Therapeutics, Inc., a Nevada
corporation (the “Company”), and Platinum Long Term Growth VII, LLC
(“Platinum”).

RECITALS

WHEREAS, Platinum currently holds (i) a Senior Convertible Promissory Bridge
Note due and payable on June 30, 2012 in the principal amount of $4.0 million
(the “Note”); and (ii) certain warrants to purchase 1,599,858 shares of Common
Stock of the Company (“Warrants”), which Warrants are more particularly on
Schedule A attached hereto; and

WHEREAS,


subject to the terms and conditions set forth herein, the Company and Platinum
desire to cancel and retire the Note and the Warrants, each in exchange for
shares of the Company’s newly created Series A Convertible Preferred Stock (the
“Series A Preferred”) (the “Exchange”).  The Certificate of Designation of the
Relative Rights and Preferences of the Series A Preferred (“Certificate of
Designation”) has been accepted for filing with the Nevada Secretary of State.



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereby agree as
follows:

AGREEMENT

1.

Securities Exchange.

(a)

In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, Platinum agrees
to deliver and surrender to the Company for cancellation the Note and the
Warrants (together, the “Exchanged Securities”), in exchange for 391,075 shares
of Series A Preferred (“Exchange Shares”) and the Company agrees to issue and
deliver the Exchange Shares to Platinum.  

(b)

The closing under this Agreement (the “Closing”) shall take place upon the
satisfaction of each of the conditions set forth in Sections 4 and 5 hereof (the
“Closing Date”).




(c)

At the Closing, Platinum shall deliver to the Company for cancellation the
Exchanged Securities, or an indemnification undertaking with respect to such
Exchanged Securities in the event of the loss, theft or destruction of such
Exchanged Securities.  At the Closing, the Company shall issue to Platinum a
certificate evidencing the Exchange Shares.

2.

Representations, Warranties and Covenants of Platinum.  Platinum hereby makes
the following representations and warranties to the Company, and covenants for
the benefit of the Company:  

(a)

Platinum is a limited liability company validly existing and in good standing
under the laws of the jurisdiction of its organization.  

(b)

This Agreement has been duly authorized, validly executed and delivered by
Platinum and is a valid and binding agreement and obligation of Platinum
enforceable against Platinum in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and
Platinum has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.

(c)

Platinum understands that the Exchange Shares are being offered and sold to it
in reliance on specific provisions of Federal and state securities laws and that
the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of Platinum set forth
herein for purposes of qualifying for exemptions from registration under the
Securities Act of 1933, as amended (the “Securities Act”) and applicable state
securities laws.

(d)

Platinum is an “accredited investor” as defined under Rule 501 of Regulation D
promulgated under the Securities Act.

(e)

Platinum is and will be acquiring the Exchange Shares for Platinum’s own
account, for investment purposes, and not with a view to any resale or
distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that notwithstanding the
foregoing, Platinum does not covenant to hold the Exchange Shares for any
minimum period of time.

(f)

The offer and sale of the Exchange Shares is intended to be exempt from
registration under the Securities Act, by virtue of Section 3(a)(9) and/or 4(2)
thereof.  Platinum understands that the Securities purchased hereunder are
“restricted securities,” as that term is defined in the Securities Act and the
rules thereunder, have not been registered under the Securities Act, and that
none of the Exchange Shares can be sold or transferred unless they are first
registered under the Securities Act and such state and other securities laws as
may be applicable or the Company receives an opinion of counsel reasonably
acceptable to the Company that an exemption from registration under the
Securities Act is available (and then the Exchange Shares may be sold or
transferred only in compliance with such exemption and all applicable state and
other securities laws).  

(g)

Platinum owns and holds, beneficially and of record, the entire right, title,
and interest in and to the Exchanged Securities free and clear of all rights and
Encumbrances (as defined below).   Platinum has full power and authority to
vote, transfer and dispose of the Exchanged Securities free and clear of any
right or Encumbrance other than restrictions under the Securities Act and
applicable state securities laws.  Other than the transactions contemplated by
this Agreement, there is no outstanding vote, plan, pending proposal, or other
right of any person to acquire all or any of the Exchanged Securities.  As used
herein, “Encumbrances” shall mean any security or other property interest or
right, claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement, interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.  The
Exchanged Securities constitute all of the securities owned or held of record or
beneficially owned or held by Platinum, other than shares of the Company’s
Common Stock.

3.

Representations, Warranties and Covenants of the Company.  The Company
represents and warrants to Platinum, and covenants for the benefit of Platinum,
as follows:

(a)

The Company has been duly incorporated and is validly existing and in good
standing under the laws of the state of Nevada, with full corporate power and
authority to own, lease and operate its properties and to conduct its business
as currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to register or qualify would not have a
Material Adverse Effect.  For purposes of this Agreement, “Material Adverse
Effect” shall mean any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement in any material respect.

(b)

The Exchange Shares have been duly authorized by all necessary corporate action
and, when paid for or issued in accordance with the terms hereof, the Exchange
Shares shall be validly issued and outstanding, fully paid and nonassessable,
free and clear of all liens, encumbrances and rights of refusal of any kind.  

(c)

This Agreement has been duly authorized, validly executed and delivered on
behalf of the Company and is a valid and binding agreement and obligation of the
Company enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.

(d)

The execution and delivery of the Agreement and the consummation of the
transactions contemplated by this Agreement by the Company, will not (i)
conflict with or result in a breach of or a default under any of the terms or
provisions of, (A) the Company’s certificate of incorporation or by-laws, or (B)
of any material provision of any indenture, mortgage, deed of trust or other
material agreement or instrument to which the Company is a party or by which it
or any of its material properties or assets is bound, (ii) result in a violation
of any provision of any law, statute, rule, regulation, or any existing
applicable decree, judgment or order by any court, Federal or state regulatory
body, administrative agency, or other governmental body having jurisdiction over
the Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject except in the case of clauses (i)(B), (ii) or (iii) for any such
conflicts, breaches, or defaults or any liens, charges, or encumbrances which
would not have a Material Adverse Effect.

(e)

The delivery and issuance of the Exchange Shares in accordance with the terms of
and in reliance on the accuracy of Platinum’s representations and warranties set
forth in this Agreement will be exempt from the registration requirements of the
Securities Act.

(f)

No consent, approval or authorization of or designation, declaration or filing
with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of this Agreement or the offer,
sale or issuance of the Exchange Shares or the consummation of any other
transaction contemplated by this Agreement.

(g)

The Company has complied and will comply with all applicable federal and state
securities laws in connection with the offer, issuance and delivery of the
Exchange Shares hereunder.  Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Exchange Shares, or similar securities to, or solicit offers with
respect thereto from, or enter into any preliminary conversations or
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Exchange Shares under
the registration provisions of the Securities Act and applicable state
securities laws.  Neither the Company nor any of its affiliates, nor any person
acting on its or their behalf, has engaged in any form of general solicitation
or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of any of the Exchange Shares.

(h)

The Company represents that it has not paid, and shall not pay, any commissions
or other remuneration, directly or indirectly, to any third party for the
solicitation of the Exchange.  Other than the exchange of the Exchanged
Securities, the Company has not received any consideration for the Exchange
Shares.  By virtue of such exchange, the holding period for the Exchange Shares
under Rule 144 of the Securities Act shall begin no later than the holding
period for the Note or the Warrants, as applicable.

(i)

The Company shall cause its Common Stock to continue to be registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934 (the “Exchange
Act”), comply with all requirements related to any registration statement filed
pursuant to this Agreement, and not take any action or file any document
(whether or not permitted by the Securities Act or the rules promulgated
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under the Exchange Act and the Securities
Act, except as permitted herein.  The Company will take all action necessary to
continue the listing or trading of its Common Stock on the OTC Bulletin Board or
other exchange or market on which the Common Stock is trading.  If necessary,
the Company will promptly file the “Listing Application” for, or in connection
with, the issuance and delivery of the Exchange Shares.  The Company further
covenants that it will take such further actions as Platinum may reasonably
request, all to the extent required from time to time to enable Platinum to sell
the Exchange Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act.  Upon the request of Platinum, the Company shall deliver to
Platinum a written certification of a duly authorized officer as to whether it
has complied with such requirements.

(j)

The Company will provide, at the Company’s expense, such legal opinions in the
future as are reasonably appropriate and necessary for the issuance and resale
of the Common Stock issuable upon conversion of the Exchange Shares pursuant to
an effective registration statement, Rule 144 under the Securities Act or an
exemption from registration.  In the event that such Common Stock is sold in a
manner that complies with an exemption from registration, the Company shall
promptly cause its counsel (at its expense) to issue to the transfer agent an
opinion permitting removal of the legend (indefinitely if pursuant to Rule
144(k) of the Securities Act (or its successor provisions, including any
provision that permits unlimited resales after the relevant holding period set
forth in Rule 144), or to permit sales of the Common Stock if pursuant to the
other provisions of Rule 144 of the Securities Act).

(k)

The Company shall promptly deliver shares of Common Stock to Platinum upon
Platinum’s request to convert all or any portion of the Exchange Shares.

(l)

The registration rights granted to Platinum pursuant to Section 7 of that
certain Amended and Restated Letter Loan Agreement, dated as of June 29, 2007,
as amended, shall be deemed to survive the Exchange, and the Common Stock to be
received upon conversion of the Exchange Shares shall be deemed to be
“Registrable Securities” thereunder.  

4.

Conditions Precedent to the Obligation of the Company to Consummate the
Exchange.  The obligation hereunder of the Company to issue and deliver the
Exchange Shares to Platinum and consummate the Exchange is subject to the
satisfaction or waiver, at or before the Closing Date, of each of the conditions
set forth below.  These conditions are for the Company’s sole benefit and may be
waived by the Company at any time in its sole discretion.

(a)

Platinum shall have executed and delivered this Agreement.

(b)

Platinum shall have performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by Platinum at or prior to the Closing
Date.

(c)

The representations and warranties of Platinum shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time, except for representations and warranties that are expressly
made as of a particular date, which shall be true and correct in all material
respects as of such date.

5.

Conditions Precedent to the Obligation of Platinum to Consummate the Exchange.
The obligation hereunder of Platinum to surrender the Exchanged Securities,
accept the Exchange Shares and consummate the Exchange is subject to the
satisfaction or waiver, at or before the Closing Date, of each of the conditions
set forth below.  These conditions are for Platinum’s sole benefit and may be
waived by Platinum at any time in its sole discretion.

(a)

The Company shall have executed and delivered this Agreement.

(b)

The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the Agreement
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date.

(c)

Each of the representations and warranties of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time, except for representations and warranties that
speak as of a particular date, which shall be true and correct in all material
respects as of such date.

(d)

No statute, regulation, executive order, decree, ruling or injunction shall have
been enacted, entered, promulgated or endorsed by any court or governmental
authority of competent jurisdiction which prohibits the consummation of any of
the transactions contemplated by this Agreement at or prior to the Closing Date.

(e)

As of the Closing Date, no action, suit or proceeding before or by any court or
governmental agency or body, domestic or foreign, shall be pending against or
affecting the Company, or any of its properties, which questions the validity of
the Agreement or the transactions contemplated thereby or any action taken or to
be taken pursuant thereto.  As of the Closing Date, no action, suit, claim or
proceeding before or by any court or governmental agency or body, domestic or
foreign, shall be pending against or affecting the Company, or any of its
properties, which, if adversely determined, is reasonably likely to result in a
Material Adverse Effect.

(f)

Platinum shall have received an opinion of counsel to the Company in form and
substance reasonably satisfactory to Platinum.

6.

Governing Law; Consent to Jurisdiction.  This Agreement shall be governed by and
interpreted in accordance with the laws of the State of New York without giving
effect conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  Each of the Parties consents to the
exclusive jurisdiction of the Federal courts whose districts encompass any part
of the State of New York in connection with any dispute arising under this
Agreement and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions.  Each Party waives its
right to a trial by jury.  Each Party to this Agreement irrevocably consents to
the service of process in any such proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such Party at its address
set forth herein.  Nothing herein shall affect the right of any Party to serve
process in any other manner permitted by law.

7.

Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, express overnight courier,
registered first class mail, or telecopier (provided that any notice sent by
telecopier shall be confirmed by other means pursuant to this Section 7),
initially to the address set forth below, and thereafter at such other address,
notice of which is given in accordance with the provisions of this Section.

(a)

if to the Company:

VistaGen Therapeutics, Inc.

384 Oyster Point Blvd., Suite No. 8

South San Francisco, California 94080

Attention: Chief Executive Officer

Tel. No.: (650) 244-9990 ext. 224

Fax No.: (888) 482-2602

with a copy to:




Disclosure Law Group

501 West Broadway, Suite 800

San Diego, California 92101

Attention: Daniel W. Rumsey, Esquire

Tel No.: (619) 795-1134

Fax No.: (619) 330-2101



(b)

if to Platinum:

Platinum Long Term Growth VII, LLC

152 West 57th Street, 4th Floor

New York, NY 10019

Attention: Michael Goldberg, M.D.

Tel. No.: (212) 271-7895

Fax No.: (212) 582-2424

with a copy to:




Burak Anderson & Melloni, PLC

30 Main Street, Suite 210

Burlington, Vermont 05401

Tel No.: (802) 862-0500

Fax No.: (802) 862-8176

 

 

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.

8.

Disclosure of Transaction. The Company shall file with the Securities and
Exchange Commission a Current Report on Form 8-K (the “Form 8-K”) describing the
material terms of the transactions contemplated hereby (and attaching as
exhibits thereto this Agreement and the Certificate of Designation) as soon as
practicable following the Closing Date but in no event more than two (2)
business days following the Closing Date.  

9.

Entire Agreement.  This Agreement constitutes the entire understanding and
agreement of the parties with respect to the subject matter hereof and
supersedes all prior and/or contemporaneous oral or written proposals or
agreements relating thereto all of which are merged herein.  This Agreement may
not be amended or any provision hereof waived in whole or in part, except by a
written amendment signed by both of the Parties.

10.

Counterparts.  This Agreement may be executed by facsimile signature and in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.

VISTAGEN THERAPEUTICS, INC.

By: /s/ Shawn K. Singh    
Name: Shawn K. Singh
Title: CEO

PLATINUM LONG TERM GROWTH VII, LLC

By: /s/ Joan Janczewski
Name:  Joan Janczewski
Title: COO













1




VTIDLGV1 12-03-11




--------------------------------------------------------------------------------

SCHEDULE A







SCHEDULE OF WARRANTS







Warrant No.

Date

No. of Shares

Original Exercise Price

CSW-449

May 10, 2011

825,574

$ 2.50

CSW-290

May 10, 2011

214,284

$ 2.50

CSW-141

June 18, 2007

350,000

$1.50

CSW-142

June 28, 2007

175,000

$1.50

CSW-150

May 16, 2008

    35,000

$1.50





























































2




VTIDLGV1 12-03-11


